Title: To Alexander Hamilton from James McHenry, 29 April 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War Department April 29th. 1800
          
          On the 15 August last I received from you the proceedings of a Court Martial in the case of Lieutenant Kreemer of the first regiment of Infantry; the sentence of which was a dismission from the service of the United States.
          These proceedings were accordingly laid before the President who on the 18 September approved of the Sentence and directed the same to be carried into effect
          If I recollect right, and an indorsement on the Presidents letter in my own hand Writing seems to confirm the opinion I wrote you soon after informing of the approval of the sentence and requesting that the necessary communication should be made.
          Upon looking over the record of the letters written to you about that period I do not find any entry of a letter on the subject—In the list of Officers sent you on the 28. February Lieutenant Claiborne is mentioned to be promoted vice Kreemer broke—
          I will thank you to inform me whether any notification of the Presidents approval of the Sentence has been communicated to Mr Kreemer; and if not that ye same may be forwarded as soon as may be—
          I am Sir with great respect Your obed servant.
          
            James McHenry
          
          Major General Hamilton
        